02/07/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0247


                                      DA 19-0247
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                           ORDER

 ROBERT MATHEW HOLGUIN, JR.,

              Defendant and Appellant.
                                _________________

       On December 28, 2021, Caitlin Boland Aarab, appointed counsel for Appellant
Robert Mathew Holguin, Jr., filed a motion and brief asking to be allowed to withdraw
from this appeal.    Aarab asserted that she had identified a potentially meritorious
appealable issue but that Holguin had asserted that he did not wish to pursue an appeal on
those grounds. She further asserted that although Holguin had arguments he wished to
offer to the Court, she considered them to be frivolous issues to raise on appeal, pursuant
to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), and 46-8-103(2), MCA.
Aarab also advised the Court that she believed the Appellate Defender Division would
decline to appoint new counsel for Holguin barring an order of this Court.
       In addition to her motion to withdraw, Aarab supplied a copy of the Opening Brief
she had prepared that raised the issue Holguin did not wish to pursue on appeal.
       On January 4, 2022, this Court issued an Order granting Aarab’s motion to withdraw
and further ordering that the Clerk of Court file the Opening Brief Aarab had prepared.
       Holguin, representing himself, has filed an objection to this Court’s acceptance of
the Opening Brief. Although he does not object to Aarab’s withdrawal, he alleges that the
acceptance of the brief that she prepared sabotaged his ability to pursue this appeal in the
manner that he desires.
      Holguin’s request that this Court not consider on appeal the issue raised in the
Opening Brief prepared by Aarab is well-taken.
      Therefore,
      IT IS HEREBY ORDERED that Appellant’s Opening Brief, filed January 4, 2022,
is WITHDRAWN and STRICKEN from the record.
      IT IS FURTHER ORDERED that APPELLANT may proceed with this appeal on
his own behalf, with private counsel, or with appointed counsel if the Appellate Defender
Division determines new counsel is warranted.
      APPLELLANT MUST FILE his Opening Brief no later than April 4, 2022.
      The Clerk is directed to provide a copy of this Order to Appellant personally, the
Appellate Defender Division, Caitlin Boland Aarab, and to all parties of record.




                                            2                               Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                 February 7 2022